Title: Enclosure XI: Affidavit of Hugh Purdie, [1 October 1790]
From: Purdie, Hugh
To: 


Enclosure XI Affidavit of Hugh Purdie

[1 Oct. 1790]




Middlesex}


to wit


I Hugh Purdie do solemnly swear to the truth of the facts following. I was born in the City of Williamsburg in Virginia, my age is twenty three years, my height five feet eight inches and three quarters, my eyes are of a light colour and my complexion of a dark brown. On the 10th. day of August 1789 I shipped as second mate in Norfolk in Virginia on board the ship Russell. This ship commanded by Captain Holland arrived at Portsmouth about the 14th. day of September following, from whence we were ordered to London, where the cargo was discharged; but on her passage out of the River Thames having run down a barge, she was libelled and detained. On the 10th. day of October 1789 Captain Holland gave me a written discharge in these words. “These are to certify that Hugh Purdie is lawfully discharged from the Ship Russell, this tenth day of October as witness my hand. John Holland. Test. Jonathan Moulton.” Finding myself at this time out of employment and there being no American ship in the port of London, on board which I might work my passage home, Captain Holland spoke to Capt. John  Young of the ship Boyd, a British merchantman bound to the Island of St. Christophers, with whom I shipped as a seaman for that Island, having previously informed him that I was a native and citizen of the United States of America. On my arrival at St. Christophers, being desirous to get home from thence, I applied to Captn. Young for my discharge, entreating him to let me go to the Island of St. Eustatia for this purpose. Captn. Young said I had signed articles obliging me to perform the whole passage, and that he had given bond in England under considerable penalty to return every seaman thither whom he had brought out from thence. Understanding the case to be so, and knowing I had signed articles for the voyage, I made myself easy in performing them. The Boyd arrived off Foulstone the 5th. of June 1790, and on that day I was impressed and sent on board the British frigate Astra commanded by Admiral King; as soon as I was on board this frigate I addressed myself to the commanding Lieutenant, assuring him I was not a British subject, but an American Citizen, that I was willing to make oath of it, and that I had written certificates to prove that I was such; and to convince him that I was quite in earnest I did there on the spot formally deny all and any allegiance to the British King, a crime that I supposed would be punishable as treason in a British seaman. He answered, I was as much an Englishman as himself and as much bound to serve his Majesty, and should be made to do so; and he ordered me below with the British seamen, with whom I was shortly after regulated and sent on board the wasp sloop of war. The wasp went round to Spithead, and shortly after I was draughted into the British frigate Crescent commanded by William Young Esqr. To him within a day or two afterwards I addressed a letter nearly in the following terms. “Sir. I am sorry to inform you I cannot content myself on board a King’s Ship. I am a native of Virginia and never was in England ‘till very lately. I have some property in Virginia and should be sorry to risk it’s being confiscated, which in case of war and fullfilment of the articles of confederacy by Congress it might be, if I fight against my Country or the friends of my Country. In time of peace I might be willing to gain experience in the Ship, but otherwise I should fear the censure of a numerous acquaintance who would execrate my name. I served my apprenticeship to David Ross & Co., merchants of Richmond, Virginia, who promoted me at the age of sixteen. Captain Nelson of the Boreas knows I am an American, he seized a ship, a few years since, on board which I was; besides a written certificate in my possession, proving that I am an American. Lord Fincastle and the Honble. Alexander and John Murray, sons of John Earl of Dunmore, my ancient school fellows, can sufficiently vouch for my birth, and their father knows the post which my father held under Congress. I hope your honor will give me leave to address Mr. Adams on the occasion, who I make no doubt will at least endeavour to remove me. I have the honor to be Sir, your obedient humble servant. Hugh Purdie.” To this letter I received no answer but this, “Captn. Young will consider of it.” I afterwards spoke to Captn. Young several times on the same subject and always received the same answer. Feeling my situation painful in every respect, and  very much wishing to get from onboard, I wrote a letter to Mr. Adams, superscribing it to him or successor, in London, and enclosed it to a Bookseller who had been my late fathers correspondent: he answered me on the 27th. of July that he had with much difficulty found out a Mr. Cutting who had opened my letter, and was exerting himself in my behalf; and he enclosed a letter to me from Mr. Cutting with instructions to make a written declaration descriptive of my birth, person and other particulars, and to request of Captn. Young, or any commissioned officer onboard, to administer an oath to me of the truth thereof, or to allow me to go on shore to swear before a proper magistrate. I did as Mr. Cutting directed, and applied to Captn. Young, entreating him to swear me, or to suffer me to make oath before a proper magistrate on shore. He denied my request, and in a haughty manner desired me never again to trouble him more on the subject, but to go about my business and to do my duty, or it would be worse for me. Upon this I wrote to Mr. Cutting and enclosed him the written declaration and informed him of my condition, relying wholly on the goodness of this Gentleman, though an entire stranger to me. I wrote him on the 30th. of July, on the 9th., 13th. and 15th. of August, begging him to free me from the state of oppression and servitude I then was in, and enclosed him the certificate of my birth in the words following: “These may certify that Hugh Purdie was born in the parish of Bruton, James City County, Virginia, A.D. 1767, March 17th. as by the parish register, John Bracken minister of the Gospel, by desire of the bearer and the act of Congress requiring the same, this 27th. day of September 1788.” This same certificate I had offered to the British officer who impressed me: he would not look at it but threatened to shoot me through the head if I did not immediately get into the boat, nor would Captn. Young of the Crescent ever examine it. In the meantime I was known by the greater part of the crew, and most of the officers to be an American, and when I was ordered to do duty in my watch, the words used were “call the yankee.” Late in August the Crescent sailed with the rest of the fleet from Torbay on a cruise, and returned to Spithead the 14th. September following in the evening; the next morning I wrote a line to Mr. Cutting, expressing my impatience to get on shore, and entreating him to forward my discharge; this letter I inadvertently handed through one of the ports to the bargeman, not knowing it was a crime to do so. The Gunner, a Mr. Aylward, seeing me hand it out, sent the boatswain’s mate to thresh me in; this boatswain’s mate came behind me while leaning out of the port and without saying a word before he struck, struck me several times with a rattan. I turned around and asked “what he meant by that” He said he had orders for it. I said “I saw no officer on the quarter deck.” He then said the orders came from the Gunner. I went immediately to the Gunner and told him “I thought he might have spoken to me before he ordered me to be struck, that had I been in his situation and he in mine I should have treated him with more mildness,” He began to upbraid me immediately in the most furious manner, calling me “a damned rebellious American son of a bitch, and to hell with me and my Mr. Washingtons.” I replied that if we were  on shore we would be more upon an equality.” He then told me all my Mr. Washingtons would not save me now, and that [”] if I said another word he would run his fist down my throat.” Being irritated by such usage, I passed on towards the quarter deck to complain of it to a commissioned Officer. The Gunner followed me and gave me so violent a blow on the head as to knock me into the waist of the ship, just brushing the butt of an eighteen pounder in my fall. I got up as soon as I could and went aft to complain to Lieutenant Champaign on the quarter deck. I told my story, and the Gunner his; upon which the Lieutenant went immediately into the Cabbin to inform Captain Young, who was then dressing to go on board another Ship; he came up, and having heard the Gunner’s complaint of me, ordered me to be put in irons immediately, and the order was instantly obeyed; at 4 o’clock in the afternoon of the same day Captn. Young returned onboard the Crescent, I was released from my irons and ordered on the quarter deck. He again heard the story of the Gunner; when the Gunner came to mention that part of the quarrel between us wherein he had spoken of Mr. Washington, I interrupted him, and observed “that I could not bear to hear that name spoken of contemptuously, otherwise I should not have answered the Gunner as I did. [”] I likewise told Captn. Young that if I had offended against the criminal law of England I might be accountable for it, but owing no allegiance to the British King, I was not liable to arbitrary punishment; yet still if I had offended against any law I desired to be now tried by a Court martial onboard the Crescent, where evidence might be taken and heard on both sides. Contrary to the expectation of several persons onboard who seemed to pity my hard condition (among whom I ought to mention the third Lieutenant, who afterwards when I was turned on shore destitute, kindly gave a little money), Captain Young answered that “the less I said the better it would be for me.” And commanding the whole crew to be called around me, ordered me to the Gangway, and ordered me to be whipped one dozen lashes upon my bare back with a rogues cat o’ nine tails; and he told the boatswain’s mate, who was to whip me with this infamous instrument of punishment, that if he did not do his duty well he should take my place; accordingly I was lashed with the greatest severity, and so excruciating was the pain that though I tried to endure it without making a noise, I could not help shrieking out after the sixth or seventh lash; and when this scourging ceased, though ready to faint, and my whole back being in a terrible condition, I refused the aid of the surgeon at the moment; but the surgeon came to me in the evening and finding me in tears and great agony, administered to me a dose of opium and put some cooling ointment on my back. He humanely repeated the same on the next evening, namely the 16th. of September, and on the 17th. of September, and not before, Captain Young had me called and told me I was discharged by order of the Lords of the Admiralty. Soon after Captain Young went on shore and left for me a certificate in the following words “This is to certify that Hugh Purdie, a native of Williamsburg in Virginia, was discharged from the Kings Ship Crescent which I command, by order of the Lords Commissioners of  the Admiralty. Given on board the Crescent at Spithead the 17th. of September 1790. William Young.” And on the back of the same certificate, in the same hand writing “Hugh Purdie is about five eight inches high with a sallow complexion and long brown hair.” On quitting the Ship, having previously expended what money I possessed, I asked if I was to get no pay for my service during the months I had been onboard. I was answered “Yes, when the Ship is paid off.” Thus I was impressed, detained against my will, and against proof of my being a foreigner, and forced to do duty as a British seaman on board the Crescent, and after Captain Young, through the kind exertions of Mr. Cutting at the Admiralty, had a positive order to discharge me as an American subject and native (of such facts I was apprized at sea early in September) nevertheless I was ignominiously punished on the angry accusation of Mr. Aylward the Gunner, without the sentence of a Court martial or even a full hearing of my own story.

Hugh Purdie

